 

Exhibit 10.2

General Continuing Guaranty

 

 

December 27, 2013 

BFI Business Finance

851 East Hamilton Avenue, 2nd Floor

Campbell, California 95008

 

 

To: BFI Business Finance

For good and valuable consideration, and in order to induce BFI Business
Finance, a California corporation ("Lender"), to extend and/or continue to
extend financial accommodations to Jones Soda Co. (USA) Inc., a(n)
Washington corporation (“Jones USA”) and JONES SODA (CANADA) INC., a(n) Canadian
corporation (“Jones Canada”) (Jones USA and Jones Canada, each individually and
collectively, the "Borrower"), pursuant to the terms and conditions of that
certain Loan and Security Agreement and/or promissory note (individually and
collectively, the "Agreement"), executed or to be executed in connection
herewith, evidencing and otherwise relating to loans by Lender to Borrower in
the principal amount of up to Two Million and 00/100 Dollars ($2,000,000.00)
 (the "Loan"), or pursuant to any other present or future agreement between
Lender and Borrower, and in consideration thereof, and in consideration of any
loans, advances, or financial accommodations heretofore or hereafter granted by
Lender to or for the account of Borrower, whether pursuant to the Agreement, or
otherwise, JONES SODA CO. , a(n) Washington corporation ("Guarantor"), whose
address is 1000 1st Avenue South, Suite 100,  Seattle,  Washington 98134,
hereby, jointly and severally, guarantees, promises and undertakes as follows:

1. Guarantor unconditionally, absolutely and irrevocably guarantees and promises
to pay to Lender, or order, on demand, in lawful money of the United States, any
and all indebtedness and/or obligations of Borrower to Lender and the payment to
Lender of all sums which may be presently due and owing and of all sums which
shall in the future become due and owing to Lender from Borrower whether under
the Agreement or otherwise.  The terms "indebtedness" and "obligations"
(hereinafter collectively referred to as the "Obligations") are used herein in
their most comprehensive sense and include, without limitation, the Loan and any
and all advances, debts, obligations, and liabilities of Borrower, heretofore,
now, or hereafter made, incurred, or created, whether voluntarily or
involuntarily, and however arising, including, without limitation, indebtedness
owing by Borrower to third parties who have granted Lender a security interest
in the accounts, chattel paper and/or general intangibles of said third party;
any and all attorneys' fees, expenses, costs, premiums, charges and/or interest
owed by Borrower to Lender, whether under the Agreement, or otherwise, whether
due or not due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, whether Borrower may be liable individually or jointly with
others, whether recovery upon such indebtedness may be or hereafter becomes
barred by any statute of limitations or whether such indebtedness may be or
hereafter becomes otherwise unenforceable, and includes Borrower's prompt, full
and faithful performance, observance and discharge or each and every term,
condition, agreement, representation, warranty undertaking and provision to be
performed by Borrower under the Agreement; any and all obligations or
liabilities of Borrower to Lender arising out of any other agreement by Borrower
including without limitation any agreement to indemnify Lender for environmental
liability or to clean up hazardous waste; any and all indebtedness, obligations
or liabilities for which Borrower would otherwise be liable to Lender were it
not for the invalidity, irregularity or unenforceability of them by reason of
any bankruptcy, insolvency or other law or order of any kind, including from and
after the filing by or against Borrower of a bankruptcy petition, whether an
involuntary or voluntary bankruptcy case, and all attorneys' fees related
thereto; and any and all amendments, modifications, renewals and/or extensions
of any of the above, including without limit amendments, modifications, renewals
and/or extensions which are evidenced by new or additional instruments,
documents or agreements.

2. This General Continuing Guaranty,  together with all addenda, exhibits and
schedules hereto, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated, or replaced, (this "Guaranty") is a
continuing guaranty that shall remain effective until all of the Obligations and
all of the indebtedness and obligations evidenced by the Agreement have been
fully and finally paid and are not longer subject to Borrower as a
debtor-in-possession, and/or any trustee or receiver in bankruptcy, seeking to
set aside such payments or seek to recoup the amount of such payments, or any
part thereof or disgorgement on the part of the Lender, and relates to any
Obligations, including those which arise under successive transactions which
shall either continue the Obligations from time to time or renew them after they
have been satisfied until this Guaranty has been expressly terminated in writing
by Lender.  Any such termination shall be applicable only with respect to
Obligations incurred at least thirty (30) days after written notice to Lender
specifying such termination, shall be effective only with respect to
transactions having their inception after the effective date of termination, and
shall not affect the Loan or any rights or obligations arising out of
transactions having their inception prior to such date.  No termination shall be
effective until such time as Lender is no longer committed or otherwise
obligated to make the Loan or any other loans or advances, or to grant any
credit whatsoever to Borrower.  In the absence of any termination of this
Guaranty, Guarantor agrees that nothing shall discharge or satisfy its
obligations created hereunder except for the full payment and performance of the
Obligations with interest.

3. Guarantor agrees that it is directly and primarily liable to Lender, that the
obligations hereunder are independent of the obligations of Borrower, and that a
separate action or actions may be brought and prosecuted against Guarantor
irrespective of whether Borrower or any other party liable for the Obligations,
whether directly or as a guarantor, is joined in any such action or
actions.  Guarantor agrees that any releases which may be given by Lender to
Borrower or any other guarantor or endorser shall not release it from this
Guaranty.



Page 1Initial Here JC

--------------------------------------------------------------------------------

 

 

4. In the event that any bankruptcy, insolvency, receivership or similar
proceeding is instituted by or against Guarantor and/or Borrower or in the event
that either Guarantor or Borrower become insolvent, make an assignment for the
benefit of creditors, or attempt to effect a composition with creditors, or if
there be any Event of Default under the Agreement (whether declared or not),
then, at Lender's election, without notice or demand, the obligations of
Guarantor created hereunder shall become due, payable and enforceable against
Guarantor whether or not the Obligations are then due and payable.

5. Guarantor agrees to indemnify Lender and hold Lender harmless against all
obligations, demands, claims, liens, damages, actions, suits, judgments, costs
and expenses, including, without limitation, attorneys’ fees (including, without
limitation, estimated legal fees imputed to in-house counsel and staff), and
legal costs, and liabilities, by whomsoever asserted and against all losses in
any way suffered, incurred, or paid by Lender as a result of or in any way
arising out of, following, or consequential to transactions with Borrower
whether under the Agreement, or otherwise, and also agrees that this Guaranty
shall not be impaired by any modification, supplement, extension, or amendment
of any contract or agreement to which Lender and Borrower may hereafter agree,
nor by any modification, release, or other alteration of any of the Obligations
hereby guaranteed or of any security therefor, nor by any agreements or
arrangements whatsoever with Borrower or anyone else.

6. Guarantor hereby authorizes Lender, without notice or demand and without
affecting its liability hereunder, from time to time to:   (subject to specified
rights Borrower may have, if any, to approve any of the following pursuant to
the terms of the Agreement) renew, compromise, extend, accelerate, or otherwise
change the interest rate, time for payment, or the other terms of any of the
Obligations guaranteed hereby, and exchange, enforce, waive, and release any
security therefor; apply such security and direct the order or manner of sale
thereof as Lender in its discretion may determine;  run such further credit
reports and other reports as it may deem necessary to continue to keep itself
apprised regarding the continued financial condition of Guarantor during the
term of this Guaranty and hereby authorizes Lender to run such credit and other
reports from time to time as Lender deems appropriate;   release or substitute
any one or more endorser(s) or guarantor(s); and assign, without notice, this
Guaranty in whole or in part and/or Lender's rights hereunder to anyone at any
time.  Guarantor agrees that Lender may do any or all of the foregoing in such
manner, upon such terms, and at such times as Lender, in its discretion, deems
advisable, without, in any way or respect, impairing, affecting, reducing or
releasing Guarantor from its undertakings hereunder and Guarantor hereby
consents to each and all of the foregoing acts, events and/or
occurrences.  Guarantor hereby agrees to be bound by any terms and conditions
set forth in the Agreement, which are specifically applicable to Guarantor.

7. Guarantor hereby waives any right to assert against Lender as a defense,
counterclaim, set-off or crossclaim, any defense (legal or equitable), set-off,
counterclaim, and/or claim which Guarantor may now or at any time hereafter have
against Borrower and/or any other party liable to Lender for the Obligations in
any way or manner.

8. Guarantor hereby waives all defenses, counterclaims and/off-sets of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity and/or enforceability of the Agreement, or any
security interest.

9. Guarantor hereby waives any defense arising by reason of any claim or defense
based upon an election of remedies by Lender, which, in any manner impairs,
affects, reduces, releases, destroys and/or extinguishes Guarantor's subrogation
rights, rights to proceed against Borrower for reimbursement, and/or any rights
of Guarantor to proceed against Borrower or against any other person or
security, including, but not limited to, any defense based upon an election of
remedies by Lender under the provisions of Section 580d of the California Code
of Civil Procedure, and/or any similar law of California or of any other State
or of the United States.  Guarantor waives all presentments, demands for
performance, notices of non-performance, protests, notices of protest, notices
of dishonor, notices of default, notices of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional
indebtedness, and all other notices or formalities to which Guarantor may be
entitled.  Guarantor waives any right to a jury trial in any action hereunder or
arising out of Lender's transactions with Borrower.  Guarantor also hereby
waives any right of subrogation it may have or assert, or any other right of
reimbursement from Borrower or any other party, unless Lender expressly consents
to Guarantor's assertion of such rights.  Without limiting the foregoing,
Guarantor expressly waives all benefits which might otherwise be available to
Guarantor under California Civil Code Sections 2809, 2810, 2815, 2819, 2822,
2839, 2845, 2847, 2848, 2849, 2850, 2899 and 3433 and California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, and/or any similar law of
California or of any other State or of the United States, as those statutory
provisions are now in effect and hereafter amended, and under any other similar
statutes now and hereafter in effect deemed applicable to this Guaranty and its
enforcement.

10. Guarantor waives all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor, notices of
default, notices of intent to accelerate or demand payment of any kind,
diligence in collecting any Obligations, notices of acceptance of this Guaranty,
notices of the existence, creation, or incurring of new or additional
indebtedness, notices respecting the terms, time and place of any public or
private sale of personal property security held from Borrower or any other
person, and all other notices or formalities to which Guarantor may be
entitled.  Each Guarantor hereby waives any claim, right or remedy now existing
or hereafter acquired against the Borrower, which claims arise from the
performance of such Guarantor's obligations under the respective guaranties,
including without limitation, any right of subrogation, reimbursement,
exoneration, contribution, indemnification or participation in any claim, right
or remedy against Borrower for any security which Lender now has or hereafter
acquires, whether or not such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise.  Lender may modify the
terms of any Obligations, compromise, extend, increase, accelerate, renew or
forbear to enforce payment of any or all Obligations, or permit Borrower to
incur additional Obligations, all without notice to Guarantor and without
affecting in any manner the unconditional obligation of Guarantor under this
Guaranty.  Guarantor further waives any and all other notices to



Page 2Initial Here JC

--------------------------------------------------------------------------------

 

 

which Guarantor might otherwise be entitled.  Guarantor acknowledges and agrees
that the liabilities created by this Guaranty are direct and are not conditioned
upon pursuit by Lender of any remedy Lender may have against Borrower or any
other person or any security.  No invalidity, irregularity or unenforceability
of any part or all of the Obligations or any documents evidencing the same, by
reason of any bankruptcy, insolvency or other law or order of any kind or for
any other reason, and no defense or setoff available at any time to Borrower,
shall impair, affect or be a defense or setoff to the obligations of Guarantor
under this Guaranty.

11. Any and all present and future debts and obligations of Borrower to
Guarantor are hereby postponed in favor of and subordinated to the full payment
and performance of all present and future debts and obligations of Borrower to
Lender.  All monies or other property of Guarantor at any time in Lender's
possession may be held by Lender as security for any and all obligations of
Guarantor to Lender no matter how or when arising, whether absolute or
contingent, whether due or to become due, and whether under this Guaranty or
otherwise.  Guarantor also agrees that Lender's books and records showing the
account between Lender and Borrower shall be admissible in any action or
proceeding and shall be binding upon Guarantor for the purpose of establishing
the terms set forth therein and shall constitute prima facie proof thereof.

12. Based solely on its own independent investigation and not upon any
information provided by Lender, Guarantor acknowledges that it is presently
informed of the financial condition of Borrower and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Obligations.  Guarantor hereby covenants that it will continue to keep
itself informed of Borrower's financial condition and of all other circumstances
which bear upon the risk of nonpayment.  Absent a written request for such
information by Guarantor to Lender, Guarantor hereby waives its rights, if any,
to require the disclosure of, and Lender is relieved of any obligation or duty
to disclose to Guarantor, any information which Lender may now or hereafter
acquire concerning such condition or circumstances.  Guarantor agrees that it is
not relying upon nor expecting Lender to disclose to Guarantor any fact now or
later known by Lender, whether relating to the operations or condition of
Borrower, the existence, liabilities or financial condition of any co‑guarantor
of the Obligations, the occurrence of any default with respect to the
Obligations, or otherwise, notwithstanding any effect these facts may have upon
Guarantor's risk under this Guaranty or Guarantor's rights against
Borrower.  Guarantor knowingly accepts the full range of risk encompassed in
this Guaranty, which risk includes without limit the possibility that Borrower
may incur Obligations to Lender after the financial condition of Borrower, or
its ability to pay its debts as they mature, has deteriorated.

13. Notwithstanding any prior revocation, termination, surrender or discharge of
this Guaranty (or of any lien, pledge or security interest securing this
Guaranty) in whole or part, and of all liens, pledges and security interests
securing this Guaranty, this Guaranty shall continue in full force and effect
until Borrower's Obligations are fully paid, performed and discharged and Lender
gives Guarantor written notice of that fact.  Borrower's Obligations shall not
be considered fully paid, performed and discharged unless and until all payments
by Borrower to Lender are no longer subject to any right on the part of any
person whomsoever including but not limited to Borrower, Borrower as a
debtor-in-possession, and/or any trustee or receiver in bankruptcy, to set aside
such payments or seek to recoup the amount of such payments, or any part
thereof.  In the event that any such payments by Borrower to Lender are set
aside after the making thereof, in whole or in part, or settled without
litigation, to the extent of such settlement, all of which is within Lender's
discretion, Guarantor shall be liable for the full amount Lender is required to
repay plus costs, interest, attorneys' fees and any and all expenses which
Lender paid or incurred in connection therewith.  The foregoing shall include,
by way of example and not by way of limitation, all rights to recover
preferences voidable under the United States Bankruptcy Code and any liability
imposed, or sought to be imposed, against Lender relating to the environmental
condition of, or the presence of hazardous or toxic substances on, in or about,
any property given as collateral to Lender by Borrower.  For purposes of this
Guaranty, "environmental condition" includes, without limitation, conditions
existing with respect to the surface or ground water, drinking water supply,
land surface or subsurface and the air; and "hazardous or toxic substances"
shall include all substances now or subsequently determined by any federal,
state or local authority to be hazardous or toxic, or otherwise regulated by any
of these authorities.

14. This Guaranty shall be binding upon the successors and assigns of Guarantor
and shall inure to the benefit of Lender's successors and assigns.  However,
Borrower and Guarantor may not assign this Guaranty or any rights hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void.  Neither an unconsented assignment nor an assignment consented
to by Lender shall release Guarantor of any Obligation or indebtedness
hereunder.  Lender reserves the right to sell, assign, transfer, negotiate, or
grant participations in all or any part of, or any interest in, Lender’s rights
and benefits under this Guaranty and each of the related documents executed
herewith or hereafter with Guarantor acknowledging and agreeing to same, and
with Guarantor further acknowledging and agreeing that all of its Obligations
owing to Lender under this Guaranty and any related documents executed herewith
or hereafter shall be owing to such purchaser, assignee, transferee, participant
or other successor party.  In connection therewith, Lender may disclose all
documents and information which Lender now has or may hereafter acquire relating
to Guarantor or the business of Guarantor, or any Collateral required
hereunder.  Any waiver of any rights under this Guaranty or under any other
agreement, instrument, or paper signed by Guarantor is neither valid nor
effective unless made in writing and signed by Lender.  No delay or omission on
the part of the Lender in exercising any right shall operate as a waiver thereof
or of any other right.  If Guarantor is a natural person, the death of Guarantor
shall not terminate this Guaranty.  If Guarantor is a partnership or an
unincorporated association, Guarantor's rights and liability shall not be
affected by any changes in the name of the entity or its membership.

15. All notices, demands and other communications which Guarantor or Lender may
desire, or may be required, to give to the other shall be in writing and shall
be sent via registered or certified mail, nationally recognized overnight
courier, or personally delivered and shall be addressed to the party at the
addresses set forth in the preamble of this Guaranty.  Any such notice, demand
or communication shall be deemed given when received if personally delivered or
sent by overnight courier, or deposited in the United States mail, postage
prepaid, if sent by



Page 3Initial Here JC

--------------------------------------------------------------------------------

 

 

registered or certified mail.  The address of either Guarantor or Lender may be
changed by notice given in accordance with this paragraph.

16. This is an integrated agreement and is the sole and final agreement with
respect to the subject matter hereof, and supersedes all prior negotiations and
agreements.  No modification of this Guaranty shall be effective for any purpose
unless it is in writing and executed by Guarantor and an officer of Lender
authorized to do so.

17. Guarantor agrees to pay all attorneys' fees and all other costs and
out-of-pocket expenses (including, without limitation, estimated legal fees
imputed to in-house counsel and staff) which may be incurred by Lender in the
enforcement of this Guaranty or in any way arising out of, following, or
consequential to the enforcement of Borrower's Obligations, whether under this
Guaranty, the Agreement, or otherwise, including without limitation the
prosecution or defense of motions or actions for relief from any stay under the
Bankruptcy Code, motions to deny dischargeability of any debt under the
Bankruptcy Code, motions to grant or deny use of cash collateral or extend
financing, motions to challenge or assert preference liability motions or
fraudulent transfer liability motions, and all other motions brought by
Borrower, Guarantor, Lender or third parties in any way relating to Lender's
rights with respect to such Borrower, Guarantor, or third party and/or affecting
any collateral securing any obligation owed to Lender by Borrower, Guarantor, or
any third party, or probate proceedings.

18. In all cases where the word "Guarantor" is used in this Guaranty, it shall
mean and apply equally to each of and all of the individuals and/or entities
which have executed this Guaranty.  If any Obligation is guaranteed by two or
more guarantors, the obligation of Guarantor shall be several and also joint,
each with all and also each with any one or more of the others, and may be
enforced at the option of Lender against each severally, any two or more
jointly, or some severally and some jointly.  The term "Borrower" includes any
debtor‑in‑possession or trustee in bankruptcy which succeeds to the interests of
Borrower.

19. This Guaranty or other guaranty related documents may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if all signatures were upon the same instrument.  This Guaranty or other
guaranty related documents, or a signature page thereto intended to be attached
to a copy of this Guaranty or other guaranty related documents, signed and
transmitted by facsimile machine, telecopier or other electronic means
(including via transmittal of a “pdf” file) shall be deemed and treated as an
original document.  The signature of any person thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document. At the request of any party hereto, any facsimile, telecopy
or other electronic document is to be re-executed in original form by the
persons who executed the facsimile, telecopy of other electronic document. No
party hereto may raise the use of a facsimile machine, telecopier, or other
electronic means or the fact that any signature was transmitted through the use
of a facsimile machine, telecopier, or other electronic means as a defense to
the enforcement of this Guaranty or other guaranty related documents.

20. All acts and transactions hereunder and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of California, without regard to choice of law
principles.  The parties hereby agree that  this Guaranty is entered into and
that Guarantor’s performance to Lender occurs at Campbell, California; and  all
actions or proceedings arising in connection with this Guaranty and/or the
Agreement shall be tried and litigated only in the State and Federal courts
located in the County of Santa Clara, State of California or, at the sole option
of Lender, in any other court in which Lender shall initiate legal or equitable
proceedings and which has subject matter jurisdiction over the matter in
controversy.  Each of Guarantor and Lender waives, to the extent permitted under
applicable law, any right each may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this section.

GUARANTOR ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
RIGHT, BUT THAT IT MAY BE WAIVED.  AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, GUARANTOR AND LENDER
KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE OBLIGATIONS.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge. 



Page 4Initial Here JC

--------------------------------------------------------------------------------

 

 

The parties agree that the selected or appointed private judge shall have the
power to decide all issues in the action or proceeding, whether of fact or of
law, and shall report a statement of decision thereon pursuant to the California
Code of Civil Procedure § 644(a).  Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies.  The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS HAD THE OPPORTUNITY TO READ AND REVIEW
WITH GUARANTOR'S COUNSEL THIS GUARANTY AND GUARANTOR ACKNOWLEDGES HAVING READ
AND UNDERSTOOD THE MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.

All acts and transactions hereunder and the rights and obligations of the
parties hereto shall be governed, construed, and interpreted in accordance with
the laws of the State of California.

Oral Agreements or Oral Commitments to loan money, extend credit, or forbear
from enforcing repayment of a debt are not enforceable under Washington Law.

 

[signature page follows]

 

Page 5Initial Here JC

--------------------------------------------------------------------------------

 

Signature Page to that certain

General Continuing Guaranty

 

 

IN WITNESS WHEREOF, the undersigned has/have executed this Guaranty as of the
date set forth above.

 

 

 

 

JONES SODA CO.

 

 

 

/s/ Jennifer Cue                        

 

By: Jennifer Cue

 

Title: President

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------